TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00574-CV


Dynacq International, Inc., Appellant

v.

Jack Hamilton and John Does, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. GN202048, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



	On November 7, 2002, appellant filed an unopposed motion to dismiss this cause. 
The appellant has informed this Court that it no longer desires to prosecute this appeal.  Accordingly,
we will grant appellant's motion and dismiss this appeal.



__________________________________________
Bea Ann Smith, Justice
Before Justices Kidd, B. A. Smith and Yeakel
Dismissed on Appellant's Motion
Filed:   December 5, 2002
Do Not Publish